DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “240” has been used to designate the “distal tip” ([0051] & [0132]), “single lumen segment” ([0054]), “single lumen tubular element” ([0061), and the “tubular body portion” ([0130]).
Reference character “230” has been used to designate “the distal section” ([0054]), “the catheter” ([0054]), “the catheter tubular body” ([0054]), “the tubular member” ([0063]), “tubular outer member” ([0063] & [0069]), “the outer tubular body” ([0064]), and “tubular body” ([0064]).
Reference character “250” has been used to designate both “second hub” ([0053]) and “transmission line” ([0054], [0063], & [0066]).
Reference character “254” has been used to designate both “antenna” ([0054], [0057], & [0069]) and “inner conductor” ([0066]).
Reference character “320” has been used to designate both “antenna” ([0129]) and “tip” ([0130]).
Reference character “820” has been used to designate both “applicator tip” ([0103]) and “distal section” ([0104]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Figure 2—element 252
Figure 3B—elements “M4”, “M5”, & “M6”
Figure 4A—element 270
Figure 6A—element 630
Figure 11—element 810
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16, 23, 27, & 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, lines 1-2, recites “wherein the coaxial cable comprises a braided center conductor and a braided outer conductor”; claim 13 depends from claim 12, which introduces a coaxial cable, an inner conductor, and an outer conductor; it is unclear whether the “braided center conductor” and the “braided outer conductor,” of claim 13, are in addition to the inner conductor and the outer conductor (of claim 12); or if the braided center conductor is the inner conductor, and the braided outer conductor is the outer conductor (from claim 12). For examination purposes, the center conductor and the outer conductor will be considered as the inner conductor and the outer conductor, from claim 12. 
Claims 14 & 15 are rejected by virtue of their dependency from claim 13. 
Claim 16, line 2, recites the limitation "the microwave power monitor"; claim 16, depends from claim 11 which introduces “a microwave power source”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the microwave power monitor” will be considered as the microwave power source.
Claim 23, line 2, recites “the end” while referring to the antenna. There is insufficient antecedent basis for this limitation in the claim; additionally it is unclear which end of the antenna is being referred to (i.e. proximal or distal). For examination purposes, “the end” of the antenna will be considered as the distal end of the antenna. 
Claim 27, lines 1-2 recites “wherein the transmission line comprises a braided center conductor and a braided outer conductor”; claim 27, depends from claim 26, which introduces an inner conductor and an outer conductor; it is unclear whether the “braided center conductor” and the “braided outer conductor,” of claim 27, are in addition to the inner conductor and the outer conductor (of claim 26); or if the braided center conductor is the inner conductor, and the braided outer conductor is the outer conductor (from claim 26). For examination purposes, the center conductor and the outer conductor will be considered as the inner conductor and the outer conductor, from claim 26. 
Claim 36, line 2, recites “the end” while referring to the antenna. There is insufficient antecedent basis for this limitation in the claim; additionally it is unclear which end of the antenna is being referred to (i.e. proximal or distal). For examination purposes, “the end” of the antenna will be considered as the distal end of the antenna. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29, depends from a cancelled claim, claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 & 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladtkow et al. (US 2014/0046316 A1), hereinafter Ladtkow.
Regarding claim 11, Ladtkow discloses a microwave ablation system ([0090] & [0160]; Figure 1—element 10) for ablating a target tissue in a patient comprising ([0090]): a microwave power source ([0090]; Figure 1—element 16) for generating microwave energy ([0090]); and a microwave ablation catheter ([0090], [0091], [0160], & [0161]; Figure 1, 4, & 5—element 12 & 14; Figure 24—element 512) comprising: an elongate tubular body ([0091], [0160], & [0161]; Figure 1—element 23; Figure 24—element 523) comprising a flexible proximal section ([0091] & [0160]; Figure 1—element 20) and a distal section ([0091] & [0160]—element 22); an elongate antenna ([0100], [0160], & [0161]; Figure 24—element 542) disposed within the distal section ([0100]), and comprising a distal tip ([0091] & [0160]; Figure 1—element 21); a transmission line ([0099], [0160], & [0161]; Figure 2, 4 & 5—element 36; Figure 24 & 25—element 536) in electrical communication with the power source ([0099]) and extending through the body ([0099]; Figure 2—element 23; Figure 24—element 523) to the antenna ([0100]; Figure 5—element 42; Figure 24—element 542) and for transmitting the microwave energy 2BRON016USbetween the power source and the antenna ([0099], [0100], & [0160]); a liquid inflow passageway ([0092], [0098], [0160], & [0161]; Figure 2—element 19c; Figure 24 & 25—element 519c) and a liquid outflow passageway ([0092], [0098], [0160], & [0161]; Figure 2—element 19a; Figure 24—element for transporting a liquid through the tubular body to and from the distal section of the catheter ([0098] & [0161]), and wherein the liquid inflow passageway and liquid outflow passageway are thermally conductive ([0014] & [0017]) such that heat is absorbed by the liquid as the liquid is circulated therethrough ([0014], [0020], & [0161]); and wherein the distal section of the catheter comprises a liquid barrier ([0160] & [0161]; Figure 24—element 511) proximally spaced from the distal tip of the antenna (Figure 24—element 542) prohibiting the liquid from passing therethrough and such that the liquid absorbs a first amount of the microwave energy emitted from the antenna when the microwave energy is transmitted to the antenna from the power source and the liquid is circulated through the catheter ([0161]).  
Regarding claim 12, Ladtkow further discloses wherein the transmission line comprises a coaxial cable ([0099]-[0101], [0160], & [0161]; Figure 5—element 36; Figure 24—element 536) comprising an inner conductor ([0101]; Figure 5—element 40) electrically insulated ([0101]; Figure 5—element 50) from an outer conductor ([0101]; Figure 5—element 48).
Regarding claim 25, Ladtkow discloses a microwave ablation catheter ([0090], [0091], [0160], & [0161]; Figure 1, 4, & 5—element 12 & 14; Figure 24—element 512) for ablating a target tissue in a patient ([0090]) comprising: a flexible elongate tubular body ([0091], [0160], & [0161]; Figure 1—element 23; Figure 24—element 523) comprising a proximal section ([0091] & [0160]; Figure 1—element 20) and a distal section([0091] & [0160]—element 22); an elongate antenna ([0100], [0160], & [0161]; Figure 24—element 542) disposed within the distal section ([0100]), and comprising a distal tip ([0091] & [0160]; Figure 1—element 21); a transmission line ([0099], [0160], & [0161]; Figure 2, 4 & 5—element 36; Figure 24 & 25—element 536) extending through the body ([0099]; Figure 2—element 23; Figure 24—element 523) to the antenna ([0100]; Figure 4 & 5—element 42; Figure 24—element 542), and for transmitting microwave energy from a microwave power source to the antenna ([0099], [0100], & [0160]); a liquid inflow passageway ([0092], [0098], [0160], & [0161]; Figure 2—element 19c; and a liquid outflow passageway ([0092], [0098], [0160], & [0161]; Figure 2—element 19a; Figure 24—element 519a) for transporting a liquid through the body to and from the distal section of the catheter ([0098] & [0161]), and wherein the liquid inflow passageway and liquid outflow passageway are thermally conductive ([0014] & [0017]) such that heat is absorbed by the liquid as the liquid is circulated therethrough ([0014], [0020], & [0161]); and wherein the distal section of the catheter comprises a liquid barrier ([0160] & [0161]; Figure 24—element 511) proximally spaced from the distal tip of the antenna (Figure 24—element 542) prohibiting the liquid from passing therethrough and such that the liquid absorbs a first amount of the microwave energy emitted from the 4BRON016US antenna in the proximal direction when the microwave energy is transmitted to the antenna from the power source and the liquid is circulated through the catheter ([0161]). 
Regarding claim 26, Ladtkow further discloses wherein the transmission line comprises a coaxial cable ([0099]-[0101], [0160], & [0161]; Figure 5—element 36; Figure 24—element 536) comprising an inner conductor ([0101]; Figure 5—element 40) electrically insulated ([0101]; Figure 5—element 50) from an outer conductor ([0101]; Figure 5—element 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 27, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view of Ormsby et al. (US 2009/0082762 A1), hereinafter Ormsby.
Regarding claim 13, as best understood in view of the 112(b) rejection above, Ladtkow discloses all of the limitations of claim 12, as described above. 
wherein the coaxial cable ([0099], [0101], [0160], & [0161]; Figure 5—element 36; Figure 24—element 536) comprises a braided outer conductor ([0101]; Figure 5—element 48)
Ladtkow does not disclose wherein the coaxial cable comprises a braided center conductor. 
Ormsby teaches an ablation system ([0029]); Figures 1 & 2) with a coaxial cable ([0036]; Figure 2—element 20) wherein the coaxial cable comprises a braided center conductor ([0037]; Figure 2—element 50).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Ormsby, as described above, as both reference and the claimed invention are directed toward ablation catheters. As disclosed by Ormsby, braiding may be provided to attain desirable levels of stiffness and torsional strength for a device to advance through the body vessel of a patient, while still allowing the distal portion to be bent when needed ([0036]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Ormsby, as such a modification would provide for desirable levels of stiffness and torsional strength to advance the device through the body vessel of a patient. 
Regarding claim 27, as best understood in view of the 112(b) rejection above, Ladtkow discloses all of the limitations of claim 26, as described above. 
Ladtkow further discloses wherein the coaxial cable ([0099], [0101], [0160], & [0161]; Figure 5—element 36; Figure 24—element 536) comprises a braided outer conductor ([0101]; Figure 5—element 48)
Ladtkow does not disclose wherein the coaxial cable comprises a braided center conductor. 
wherein the coaxial cable comprises a braided center conductor ([0037]; Figure 2—element 50).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Ormsby, as described above, as both reference and the claimed invention are directed toward ablation catheters. As disclosed by Ormsby, braiding may be provided to attain desirable levels of stiffness and torsional strength for a device to advance through the body vessel of a patient, while still allowing the distal portion to be bent when needed ([0036]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Ormsby, as such a modification would provide for desirable levels of stiffness and torsional strength to advance the device through the body vessel of a patient. 
Regarding claim 29, as best understood in view of the 112(d) rejection above, Ladtkow in view of Ormsby disclose all of the limitations of claim 27, as described above. 
Ladtkow further discloses wherein the antenna ([0100] & [0160]; Figure 5—element 42; Figure 24—element 542) is an exposed portion of the inner conductor ([0100] & [0160]; Figure 5—element 40) extending beyond the outer conductor ([0100] & [0160]; Figure 5—element 40).
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view of Ormsby and Brennan (US 2012/0172862 A1)
Regarding claim 14, as best understood in view of the 112(b) rejection above, Ladtkow in view of Ormsby disclose all of the limitations of claim 13, as described above. 
Ladtkow does not disclose wherein the antenna is selected from the group consisting of a dipole, helical, slot, multiple slot, and a monopole-type antenna. 
wherein the antenna ([0033]; Figure 3—element 12) is selected from the group consisting of a dipole ([0007]), helical ([0007]), slot, multiple slot, and a monopole-type antenna ([0007]); the examiner notes the rest are in the alternative. 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow in view of Ormsby, to include the teachings of Brennan, as described above, as all references and the claimed invention are directed toward ablation catheters. As disclosed by Brennan, there are several types of microwave antennas which may be used in ablation applications, in monopole and dipole antenna assemblies microwave energy radiates perpendicularly away from the axis of the conductor, in helical antenna assemblies the field of radiation is maximum in a perpendicular plane to the helix axis or along the helix axis ([0007]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Ladtkow and Ormsby, to include the teachings of Brennan as such a modification would provide for different radiation patterns of the microwave energy.  
Regarding claim 15, as best understood in view of the 112(b) rejection above, Ladtkow in view of Ormsby and Brennan disclose all of the limitations of claim 13, as described above. 
Ladtkow further discloses wherein the antenna ([0100] & [0160]; Figure 5—element 42; Figure 24—element 542) is an exposed portion of the inner conductor ([0100] & [0160]; Figure 5—element 40) extending beyond the outer conductor ([0100] & [0160]; Figure 5—element 40).
Claims 16 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view Rossetto et al. (US 2008/0294162 A1), hereinafter Rossetto. 
Regarding claim 16, as best understood in view of the 112(b) rejection above, Ladtkow discloses all of the limitations of claim 11, as described above. 
a cable ([0091]; Figure 1—element 28b & 30b) which is coupled to a connector of the microwave power monitor ([0091]; Figure 1—element 16).
Ladtkow does not disclose wherein the cable is adapted to detachably couple to a connector of the microwave power monitor.
Rossetto teaches a microwave ablation device ([0022] & [0023]; Figure 1—element 100) comprising a cable ([0024] & [0030]; Figure 1—elements 104 & 105) which is adapted to detachably couple ([0030]) to a connector of the microwave power monitor ([0024] & [0030]; Figure 1—element 102 & “G”).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Rossetto, as described above, as both references and the claimed invention are directed toward microwave ablation devices. As disclosed by Rossetto, providing a cable which is detachably connected to the power source prevents the cable from exerting excessing force on the energy delivery device, and allows the cable assembly to be reusable or disposable ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Rossetto, as described above, as such a modification would prevent the cable from exerting excessive force on the energy delivery device and allow for the cable to be reusable or disposable. 
Regarding claim 32, Ladtkow discloses all of the limitations of claim 25, as described above. 
	Ladtkow further discloses a cable ([0091]; Figure 1—element 28b & 30b) extending from a proximal end of the catheter body ([0091]; Figure 1—element 23), and the cable comprising a hub ([0091]; Figure 1—element 24) adapted to couple to a microwave power source ([0091]; Figure 1—element 16).

Rossetto teaches a microwave ablation device ([0022] & [0023]; Figure 1—element 100) comprising a cable ([0024] & [0030]; Figure 1—elements 104 & 105) adapted to detachably couple ([0030]) to a microwave power source ([0024] & [0030]; Figure 1—element 102 & “G”).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Rossetto, as described above, as both references and the claimed invention are directed toward microwave ablation devices. As disclosed by Rossetto, providing a cable which is detachably connected to the power source prevents the cable from exerting excessing force on the energy delivery device, and allows the cable assembly to be reusable or disposable ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Rossetto, as described above, as such a modification would prevent the cable from exerting excessive force on the energy delivery device and allow for the cable to be reusable or disposable. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view of Cronin et al. (US 2008/0275436 A1), hereinafter Cronin.  
Regarding claim 20, Ladtkow discloses all of the limitations of claim 11, as described above. 
Ladtkow does not disclose wherein the antenna is reflector-less such that microwave energy is radiated spherically uniformly from the antenna.
Cronin (US 2008/0275436 A1) teaches wherein the antenna ([0034]; Figure 1—element 102) is reflector-less ([0034]) such that microwave energy is radiated spherically uniformly from the antenna ([0034]).
. 
Claims 22-23, 33, & 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view Brennan. 
Regarding claim 22, Ladtkow discloses all of the limitations of claim 11, as described above. 
Ladtkow does not disclose wherein the catheter comprises a liquid flow path that includes a portion of the antenna such that liquid is circulated across at least a portion of the antenna. 
	Brennan teaches wherein the catheter ([0076]; Figure 3—element 100) comprises a liquid flow path ([0076]; Figure 3—element 338) that includes a portion of the antenna ([0076]; Figure 3—element 12) such that liquid is circulated across at least a portion of the antenna ([0076]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Brennan, as both references and the claimed invention are directed toward microwave ablation catheters. As disclosed by Brennan, the fluid removes heat from the assembly during the delivery of energy to the antenna assembly ([0015]), and the fluid may be capable of buffering the antenna ([0044]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Ladtkow, to include 
Regarding claim 23, as best understood in view of the 112(b) rejection above, Ladtkow discloses all of the limitations of claim 11, as described above. 
	Ladtkow further discloses wherein the liquid barrier ([0161]; Figure 24—element 511) is placed proximal to the distal antenna section ([0161]; Figure 24—element 542).
	Ladtkow does not explicitly disclose wherein the liquid barrier is spaced 3-9mm from the end of the antenna. 
	Brennan teaches wherein the proximal portion of the antenna is spaced 3-9mm ([0066]; Figure 3—element L3) from the end of the antenna ([0066]; Figure 3—element 12).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow to include the teachings of Brennan, as described above, as both references and the claimed invention are directed toward microwave ablation catheters. As shown by Brennan, the distal section of the antenna (Figure 3—element “L3”) is 1.27mm to 12.7mm long ([0066]), therefore the liquid barrier would be spaced a distance of 1.27mm to 12.7mm from distal end of the antenna. As disclosed by Brennan, the cooling ablation probe may enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient ([0009]), the tubular member can include flow restricting devices or other structures that may redirect fluid ([0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation system, as disclosed by Ladtkow, to include the further teachings of Brennan, as such a modification would allow for specialized cooling of the ablation device to enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient. 
	Regarding claim 33, Ladtkow discloses all of the limitations of claim 25, as described above. 

	Brennan teaches an ablation system ([0032] & [0087]; Figure 1—element 10), wherein the body ([0032] & [0087]; Figure 1—element 110) has a shape and flexibility to be advanced through an endoscope during an endoscopic procedure ([0087]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Brennan, as both references and the claimed invention are directed toward microwave ablation catheters. As disclosed by Brennan, ablation devices with flexible fluid-cooled shafts can be used in a variety of procedures and operations, and are suitable for utilization with hand-assisted, endoscopic, and laparoscopic surgical procedures ([0087]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Brennan, as such a modification would allow the device to be used in other surgical applications, such as endoscopic and laparoscopic procedures. 
Regarding claim 35, Ladtkow discloses all of the limitations of claim 25, as described above. 
Ladtkow does not disclose wherein the catheter comprises a liquid flow path that includes a portion of the antenna such that liquid is circulated across at least a portion of the antenna. 
	Brennan teaches wherein the catheter ([0076]; Figure 3—element 100) comprises a liquid flow path ([0076]; Figure 3—element 338) that includes a portion of the antenna ([0076]; Figure 3—element 12) such that liquid is circulated across at least a portion of the antenna ([0076]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Brennan, as both references and the claimed invention are directed toward microwave 
Regarding claim 36, as best understood in view of the 112(b) rejection above, Ladtkow discloses all of the limitations of claim 25, as described above. 
	Ladtkow further discloses wherein the liquid barrier ([0161]; Figure 24—element 511) is placed proximal to the distal antenna section ([0161]; Figure 24—element 542).
	Ladtkow does not explicitly disclose wherein the liquid barrier is spaced 3-9mm from the end of the antenna. 
	Brennan teaches wherein the proximal portion of the antenna is spaced 3-9mm ([0066]; Figure 3—element L3) from the end of the antenna ([0066]; Figure 3—element 12).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow to include the teachings of Brennan, as described above, as both references and the claimed invention are directed toward microwave ablation catheters. As shown by Brennan, the distal section of the antenna (Figure 3—element “L3”) is 1.27mm to 12.7mm long ([0066]), therefore the liquid barrier would be spaced a distance of 1.27mm to 12.7mm from distal end of the antenna. As disclosed by Brennan, the cooling ablation probe may enhance the overall heating pattern of the antenna, prevent damage to the antenna, and prevent harm to the clinician or patient ([0009]), the tubular member can include flow restricting devices or other structures that may redirect fluid ([0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view of Qian et al. (WO 2016/197206 A1), hereinafter Qian. 
Regarding claim 24, Ladtkow discloses all of the limitations of claim 11, as described above. 
Ladtkow does not disclose wherein the power supply is configured to supply microwave energy for 2-15 minutes, at a frequency between 2.0 and 2.5 GHz
Qian teaches wherein the power supply is configured to supply microwave energy for 2-15 minutes ([Page 4, lines 15-20]), at a frequency between 2.0 and 2.5 GHz ([Page 4, lines 3-8]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Qian, as described above, as both references and the claimed invention are directed toward microwave ablation devices. As disclosed by Qian, the microwave energy source may operate at 2.45GHz, with the power sufficient to produce circumferential ablation to a target location ([Page 4, lines 3-8]), the power output is chosen to provide enough microwave energy to ablate tissue while being low enough to avoid injury ([Page 15, lines 22-26]), preferably the microwave energy is transferred for 3 minutes ([Page 4, lines 15-20] & [Page 16, lines 27-30]) during which microwaves radiate from the antenna and can denervate renal nerves without significant injury ([Page 17, lines 9-11]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Qian, as such a modification would provide power sufficient to produce circumferential ablation to a target locations, while being low enough to avoid injury. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view Rudie (US 2014/0081254 A1), hereinafter Rudie. 
Regarding claim 30, Ladtkow discloses all of the limitations of claim 25, as described above. 
Ladtkow does not disclose wherein the antenna is reflector-less such that microwave energy is radiated omnidirectionally from antenna.
Rudie teaches a microwave ablation catheter ([0082]; Figure 1A—element 10) wherein the antenna ([0082]; Figure 1D—element 46) is reflector-less such that microwave energy is radiated omnidirectionally from antenna ([Abstract] & [0114]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Rudie, as described above, as both references and the claimed invention are directed toward microwave ablation devices. As disclosed by Rudie, the omnidirectional radiation of microwave energy allows for the treatment of the tissue immediately surrounding the microwave antenna ([0114]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation system, as disclosed by Ladtkow, to include the teachings of Rudie, as described above, as such a modification would allow for the treatment of the tissue immediately surrounding the microwave antenna. 
Conclusion
Accordingly, claims 11-16, 20, 22-27, 29-30, 32-33, & 35-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794